United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Omaha, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-246
Issued: August 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 2, 2009 appellant filed a timely appeal from the September 29, 2009 merit
decision of the Office of the Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly suspended appellant’s compensation benefits
effective April 9, 2009 based on her obstruction of a medical examination.
FACTUAL HISTORY
This case has previously been before the Board. On February 25, 2008 the Board set
aside Office decisions dated June 28 and February 9, 2007 and remanded the claim for further
medical development. The Board instructed the Office to secure a medical opinion on the issue
of whether appellant’s left wrist carpal tunnel syndrome and tendinitis of the left elbow was

caused or aggravated by her work duties.1 The facts of the case as set forth in the Board’s prior
decision are incorporated herein by reference.
On March 11, 2008 the Office advised that it would not refer appellant for a second
opinion examination as its review of the evidence warranted the acceptance of appellant’s claim
for the conditions of left carpal tunnel syndrome and left elbow tendinitis. On April 10, 2008 it
accepted appellant’s claim for carpal tunnel syndrome and left sprain of the elbow and forearm.
On December 1, 2008 appellant filed a claim for a schedule award.
On December 16, 2008 the Office requested that appellant submit a report from her
treating physician addressing the extent of any permanent impairment in accordance with the
fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).2 She did not respond.
On February 26, 2009 the Office referred appellant together with a statement of accepted
facts and the case record, for a second opinion evaluation to determine whether she sustained any
permanent impairment of her left arm. It advised appellant that the appointment was scheduled
for March 12, 2009 at 9:00 a.m. with Dr. Andrew Lee, a Board-certified physiatrist. The Office
informed appellant of her responsibility to attend the appointment and, if she failed to do so
without an acceptable reason, her compensation benefits could be suspended in accordance with
section 8123(d) of the Federal Employees’ Compensation Act.3 This correspondence was also
sent to appellant’s attorney of record.
In a letter and e-mail dated March 13, 2009, the company that schedules medical
examinations, QTC Medical Services, informed the Office that appellant failed to keep the
scheduled appointment with Dr. Lee on March 12, 2009 at 9:00 a.m. In an e-mail of the same
date, the Office advised that the appointment was not to be rescheduled, but the referral was to
remain open.
On March 17, 2009 appellant contacted the Office stating that she received the
appointment letter for the medical evaluation, but she missed the appointment. It instructed
appellant to send in a written statement explaining why she missed the appointment and to
indicate that she was willing to attend a rescheduled appointment. Appellant inquired as to
whether this had anything to do with her disability benefits through the Office of Personnel
Management. She also inquired as to whether she had to attend the appointment and was

1

Docket No. 07-1878 (issued February 25, 2008). Appellant filed a separate claim for a traumatic injury
sustained on November 30, 2005, file number xxxxxx259, that was accepted for right superior labrum tear. In file
number xxxxxx330, appellant filed an occupational disease claim on September 13, 2006 for a low back injury. The
Office accepted the claim for temporary aggravation of spinal stenosis of the lumbar region. In a May 18, 2009
decision, the Board found that the Office met its burden of proof to terminate benefits, effective June 14, 2007, for
the accepted lumbar condition. Docket No. 09-86 (issued May 18, 2009). These cases were consolidated with the
current claim before the Board.
2

A.M.A., Guides (5th ed. 2001).

3

5 U.S.C. § 8123(d).

2

advised that she did not have to attend the examination; however, if she chose not to attend she
would jeopardize her claim for a schedule award.
By letter dated March 23, 2009, the Office proposed to suspend appellant’s compensation
benefits on the grounds that she failed to report for a medical examination scheduled for
March 12, 2009. It allowed her 14 days to provide good cause for her failure to submit or
cooperate with the second opinion examination and informed him of the penalty provision of
section 8123(d) of the Act. This correspondence was also sent to appellant’s attorney.
Thereafter, appellant submitted magnetic resonance imaging (MRI) scans of the left elbow and
lumbar spine.
In an e-mail dated April 16, 2009, the Office advised QTC Medical Services that the
appointment would not be rescheduled and the referral would be closed. A copy of the e-mail
was sent to appellant’s attorney.
In an April 16, 2009 decision, the Office finalized the proposed suspension of
compensation, finding that appellant failed to attend the medical examination scheduled for
March 12, 2009 and did not establish good cause for refusing to submit to the examination. It
noted that on February 26, 2009 appellant was directed to report for examination by Dr. Lee on
March 12, 2009 but failed to attend the appointment. The Office noted that, by letter dated
March 23, 2009, appellant was provided with 14 days to provide written evidence justifying her
failure to attend the examination, but she did not respond. The suspension was effective
April 9, 2009.
On April 20, 2009 appellant’s attorney advised that she was in the hospital when she was
supposed to attend the scheduled examination and provided a doctor’s note. In a prescription
note dated April 8, 2009, Dr. Aly Hassan, a Board-certified psychiatrist, noted that appellant was
hospitalized on March 28, 2009 and her discharge date had not been determined.
On April 22, 2009 appellant requested a telephonic hearing which was held on
August 4, 2009. She testified that she was hospitalized for depression, but was unsure of the date
of admission and indicated that she had problems prior to admission. The hearing representative
inquired as to why counsel did not contact the Office regarding her failure to attend the
examination. Appellant’s attorney noted that he had contact with her on March 17, 2009 and
March 31, 2009. He was advised by appellant’s sister on April 8, 2009 that she was in the
hospital. The hearing representative requested that appellant submit evidence documenting the
initial date of her hospitalization. No additional evidence was received to the record.
In a September 29, 2009 decision, the hearing representative affirmed the April 16, 2009
decision.
LEGAL PRECEDENT
Section 8123 of the Act authorizes the Office to require an employee, who claims
disability as a result of federal employment, to undergo a physical examination as it deems
necessary.4 The determination of the need for an examination, the type of examination, the
4

5 U.S.C. § 8123(a).

3

choice of locale and the choice of medical examiners are matters within the province and
discretion of the Office.5 The Office’s federal regulations at section 10.320 provide that a
claimant must submit to examination by a qualified physician as often and at such time and
places as the Office considers reasonably necessary.6 Section 8123(d) of the Act and section
10.323 of the Office’s regulations provide that, if an employee refuses to submit to or obstructs a
directed medical examination, his or her compensation is suspended until the refusal or
obstruction ceases.7 However, before the Office may invoke these provisions, the employee is
provided a period of 14 days within which to present in writing his or her reasons for the refusal
or obstruction.8 If good cause for the refusal or obstruction is not established, entitlement to
compensation is suspended in accordance with section 8123(d) of the Act.9
ANALYSIS
The Board finds that appellant refused to submit to the March 12, 2009 second opinion
examination with Dr. Lee within the meaning of section 8123 of the Act.
The Office directed appellant to attend a second opinion evaluation with Dr. Lee, a
Board-certified physiatrist. It properly determined that it required an assessment of any
permanent impairment in order to determine whether she was eligible for a schedule award. The
Office had previously requested that appellant provide a report from her physician evaluating her
permanent impairment. However, no evidence was submitted. On February 26, 2009 the Office
referred appellant to Dr. Lee for a second opinion evaluation. It advised her that the examination
was scheduled for March 12, 2009 at 9:00 a.m. and instructed her to attend the examination. The
Office advised appellant that her compensation could be suspended if she refused or obstructed
the examination. A copy of this letter was sent to appellant’s attorney.
On March 23, 2009 the Office afforded appellant 14 days to provide good cause for her
failure to attend the March 12, 2009 examination and further advised her of the penalty provision
of section 8123(d) of the Act for failure to attend such an examination. A copy of this
correspondence was also sent to appellant’s attorney. She did not contact the Office or submit
any evidence addressing why she did not appear for the scheduled March 12, 2009 examination.
The Board has recognized the Office’s responsibility in developing claims.10 Section
8123 authorizes it to require an employee, who claims disability as a result of federal
5

James C. Talbert, 42 ECAB 974, 976 (1991).

6

20 C.F.R. § 10.320.

7

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.14(d) (July 2000).
9

Id.; see Scott R. Walsh, 56 ECAB 353 (2005); Raymond C. Dickinson, 48 ECAB 646 (1997).

10

Walsh, id.

4

employment, to undergo a physical examination as the Office deems necessary. The
determination of the need for an examination, the type of examination, the choice of locale and
the choice of medical examiners are matters within the province and discretion of the Office.
The only limitation on this authority is that of reasonableness.11 The referral to an appropriate
specialist in appellant’s area at the Office’s expense cannot be considered unreasonable. It
clearly acted within its discretion by referring appellant for a second opinion examination to
assess any impairment related to her left upper extremity conditions after she failed to provide an
impairment evaluation from an attending physician. Neither appellant nor her attorney
responded to the notice of proposed suspension or otherwise provided reasons for not attending
the examination. Appellant failed to establish good cause.
After the Office’s April 16, 2009 decision suspending appellant’s right to compensation,
she advised the Office that she was hospitalized at the time she was supposed to attend the
scheduled examination. Appellant submitted an April 8, 2009 prescription note from
Dr. Hassan. He noted that she was hospitalized on March 28, 2009 and her discharge date had
not been determined. However, the Board finds this evidence is insufficient to establish that
appellant was unable to attend the March 12, 2009 examination. Dr. Hassan stated that her
hospitalization began 16 days after the scheduled examination. It does not otherwise address or
establish her inability to attend the examination on March 12, 2009.
Appellant testified at her hearing that she was hospitalized for depression. She was
unsure of the exact date of admission and generally indicated that she was having problems prior
to admission. The hearing representative requested that appellant submit documentation
concerning her hospitalization, but no responsive evidence was received prior to issuance of the
hearing representative’s decision.
The Board finds that appellant did not establish good cause for her failure to appear for
the March 12, 2009 examination. The Office properly invoked 5 U.S.C. § 8123(d) and
suspended her entitlement to compensation benefits.12
CONCLUSION
The Board finds that the Office properly suspended appellant’s compensation benefits
based on her failure to attend the second opinion medical examination scheduled for
March 12, 2009.

11

See Id.

12

After issuance of the Office’s September 29, 2009 decision, appellant submitted additional evidence. The
Board may not consider this new evidence on appeal as its review of a case is limited to the evidence in the case
record that was before the Office at the time of its final decision. 20 C.F.R. § 501.2(c)(1).

5

ORDER
IT IS HEREBY ORDERED THAT the September 29, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

